Exhibit 10.93
CADENCE DESIGN SYSTEMS, INC.
EMPLOYMENT AGREEMENT
WITH LIP-BU TAN
     THIS AGREEMENT (this “Agreement”), is made effective as of January 8, 2009
(the “Effective Date”), between CADENCE DESIGN SYSTEMS, INC., a Delaware
corporation (the “Company”), and LIP-BU TAN (“Executive”).
     WHEREAS, Executive is currently a member of the Board of Directors and a
member of the Interim Office of the Chief Executive; and
     WHEREAS, the Company and Executive wish to enter into an employment
agreement pursuant to which Executive will serve as the President and Chief
Executive Officer of the Company on the terms and conditions as set forth
herein.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth below, it is mutually agreed as follows:
1. TERM AND DUTIES.
     1.1 EFFECTIVE DATE. The Executive hereby accepts employment pursuant to the
terms and provisions of this Agreement as of the Effective Date. Executive shall
be employed on an at-will basis, meaning that either Executive or the Company
may terminate Executive’s employment at any time, with or without Cause (as
defined in Section 4.2 hereof), in the manner specified herein.
     1.2 SERVICES.
          (a) Executive shall have the title of President and Chief Executive
Officer. Executive’s duties will be assigned to Executive by the Board of
Directors of the Company (the “Board”). Executive shall report directly to the
Board.
          (b) Executive shall be required to comply with all applicable Company
policies and procedures, as such shall be adopted, modified or otherwise
established by the Company from time to time.
     1.3 NO CONFLICTING SERVICES. During his employment with the Company,
Executive agrees to devote his productive time and best efforts to the
performance of Executive’s duties hereunder. Executive further agrees, as a
condition to the performance by the Company of each and all of its obligations
hereunder, that so long as Executive is employed by the Company, he will not
directly or indirectly render services of any nature to, otherwise become
employed by, serve on the board of directors of, or otherwise participate or
engage in any other business, except that the Company acknowledges that:
(w) Executive will continue to serve as Chairman and as employee of, or provide
services to, Walden International, its affiliated venture funds and their
managing entities, as in existence on or after the Effective Date, including
without limitation those funds previously disclosed to the Company
(collectively, “Walden”); (x) Walden may pursue, or Executive as an executive
thereof may assist Walden in pursuing, its investment activities in entities
other than the Company; (y) Executive may serve as a non-

 



--------------------------------------------------------------------------------



 



employee member of the board of directors of up to two (2) public companies
other than the Company, provided that the Company acknowledges that Executive
currently serves as a director of five (5) public companies other than the
Company and shall have until March 31, 2009 to satisfy the requirement that he
serve as a director of not more than two (2) public companies other than the
Company; and (z) Executive may have outside personal investments and involvement
with appropriate community activities, and may devote a reasonable amount of
time to such matters; provided, however, that all activities undertaken in
accordance with clauses (w) — (z) above shall in no manner interfere with or
derogate from Executive’s work for the Company, and he at all times shall comply
with the Company’s Code of Business Conduct.
     1.4 OFFICE. The Company shall maintain an office for Executive at the
Company’s corporate headquarters, which currently are located in San Jose,
California.
2. COMPENSATION.
     The Company shall pay to Executive, and Executive shall accept as full
consideration for his services hereunder, compensation consisting of the
following:
     2.1 BASE SALARY. As of the Effective Date, the Company shall pay Executive
a base salary of Six Hundred Thousand Dollars ($600,000) per year (“Base
Salary”), payable in installments in accordance with the Company’s customary
payroll practices, less such deductions and withholdings required by law or
authorized by Executive. The Board of Directors of the Company (the “Board”) or
the Compensation Committee of the Board (the “Compensation Committee”) shall
review the amount of the Base Salary from time to time, but no less frequently
than annually.
     2.2 BONUS. Executive shall participate in the Company’s Senior Executive
Bonus Plan or its successor (the “Bonus Plan”) at an annual target bonus of one
hundred percent (100%) of Executive’s Base Salary (the “Target Bonus”) pursuant
to the terms of such Bonus Plan (the criteria for earning a bonus thereunder are
set annually by the Compensation Committee). The Board or the Compensation
Committee shall review the amount of the Target Bonus from time to time, but no
less frequently than annually.
     2.3 EQUITY GRANTS. Executive has previously been granted stock options by
the Company which remain in full force and effect in accordance with the terms
of the stock option agreements documenting such grants. As a signing bonus, on
the Effective Date Executive shall receive a grant of options with respect to
900,000 shares of common stock of the Company, and a grant of incentive stock
with respect to 300,000 shares of common stock of the Company, each of which
shall commence vesting on the Effective Date. Executive shall be eligible to
receive additional grants of either restricted stock, incentive stock or stock
options, or a combination thereof, as the Compensation Committee may determine
from time to time. All stock options shall be granted at not less than one
hundred percent (100%) of the fair market value of the Company’s common stock on
the date of grant. The foregoing grants and any other equity awards that
Executive receives during his first year of service as Chief Executive Officer
shall continue to vest after he ceases being Chief Executive Officer for the
lesser of (A) the number of full months he served as Chief Executive Officer, or
(B) eighteen (18) months after he ceases being Chief Executive Officer, provided
(i) Executive voluntarily terminates his employment

2



--------------------------------------------------------------------------------



 



other than a Constructive Termination (as defined in Section 4.3 hereof) and
(ii) such continued vesting shall continue only for so long as he continues to
serve as an employee, director or consultant and otherwise of the Company. Such
vesting shall be otherwise in accordance with the Company’s vesting policy for
grants to executive officers of the Company in effect on the date of the grant
by the Compensation Committee, and shall contain such other terms and conditions
as shall be set forth in the agreement documenting the grant.
     2.4 INDEMNIFICATION. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal, by
reason of the fact that Executive is or was a director or officer of the Company
or serves or served any other corporation, limited liability company,
partnership, joint venture or other entity in any capacity at the Company’s
request, Executive shall be indemnified by the Company, and the Company shall
pay Executive’s related expenses when and as incurred, all to the fullest extent
not prohibited by law, as more fully described in and subject to the terms of
the form of Indemnity Agreement between the Company and Executive dated July 29,
2008.
3. EXPENSES AND BENEFITS.
     3.1 REASONABLE AND NECESSARY BUSINESS EXPENSES. In addition to the
compensation provided for in Section 2 hereof, the Company shall reimburse
Executive for all reasonable, customary and necessary expenses incurred in the
performance of Executive’s duties hereunder. Executive shall first account for
such expenses by submitting a statement itemizing such expenses prepared in
accordance with the policy set by the Company for reimbursement of such
expenses. The amount, nature and extent of reimbursement for such expenses shall
always be subject to the control, supervision and direction of the Chief
Financial Officer, and/or its General Counsel, and the Board.
     3.2 BENEFITS. During Executive’s full-time employment with the Company,
pursuant to this Agreement:
          (a) Executive shall be eligible to participate in the Company’s
standard U.S. health insurance, life insurance and disability insurance plans,
as such plans may be modified from time to time; and
          (b) Executive shall be eligible to participate in the Company’s
qualified and non-qualified retirement and other deferred compensation programs
pursuant to their terms, as such programs may be modified from time to time.
     3.3 SARBANES-OXLEY ACT LOAN PROHIBITION. To the extent that any Company
benefit, program, practice, arrangement, or any term of this Agreement would or
might otherwise result in the Company’s extension of a credit arrangement to
Executive not permissible under the Sarbanes-Oxley Act of 2002 (a “Loan”), the
Company will use reasonable efforts to provide Executive with a substitute for
such Loan, which is lawful and of at least equal value. If this cannot be done,
or if doing so would be significantly more expensive to the Company than making
a Loan, then the Company need not make or maintain a Loan or provide a
substitute for it.

3



--------------------------------------------------------------------------------



 



4. TERMINATION OF EMPLOYMENT.
     4.1 GENERAL. Executive’s employment by the Company under this Agreement
shall terminate immediately upon delivery to Executive of written notice of
termination by the Company subject to any cure period specified below, upon the
Company’s receipt of written notice of termination by Executive at least thirty
(30) days before the specified effective date of such termination, or upon
Executive’s death or Permanent Disability (as defined in Section 4.4 hereof). In
the event of such termination, except where Executive is terminated for Cause
(as defined in Section 4.2 hereof) or as the result of a Permanent Disability or
death, or where Executive voluntarily terminates his employment other than a
Constructive Termination, and upon execution by Executive at or about the
effective date of such termination of the Executive Transition and Release
Agreement, in the form attached hereto as Exhibit A (the “Transition
Agreement”), the Company shall provide Executive with the benefits as set forth
in the Transition Agreement.
     4.2 DEFINITION OF CAUSE. For purposes of this Agreement, “Cause” shall be
deemed to mean (1) Executive’s gross misconduct or fraud in the performance of
his duties under this Agreement; (2) Executive’s conviction or guilty plea or
plea of nolo contendere with respect to any felony or act of moral turpitude;
(3) Executive’s engaging in any material act of theft or material
misappropriation of company property in connection with his employment;
(4) Executive’s material breach of this Agreement, after written notice
delivered to Executive identifying such breach and his failure to cure such
breach, if curable, within thirty (30) days following delivery of such notice;
(5) Executive’s material breach of the Proprietary Information Agreement (as
defined in Section 8 hereof) and, where such breach is curable, if such breach
is not cured within thirty (30) days following delivery of written notice
thereof from the Company; (6) Executive’s material failure/refusal to perform
his assigned duties, and, where such failure/refusal is curable, if such
failure/refusal is not cured within thirty (30) days following delivery of
written notice thereof from the Company; or (7) Executive’s material breach of
the Company’s Code of Business Conduct as such code may be revised from time to
time, and, where such breach is curable, if such breach is not cured within
thirty (30) days following delivery of written notice thereof from the Company.
     4.3 CONSTRUCTIVE TERMINATION. Notwithstanding anything in this Section 4 to
the contrary, Executive may, upon at least thirty (30) days’ written notice to
the Company, voluntarily end his employment upon or within ninety (90) days
following the occurrence of an event constituting a Constructive Termination and
be eligible to receive the benefits set forth in the Transition Agreement in
exchange for executing and delivering that agreement in accordance with
Section 9.3 hereof. For purposes of this Agreement, “Constructive Termination”
shall mean:
          (a) Executive’s removal from his position as Chief Executive Officer
of the Company or any other material adverse change, without Executive’s written
consent, in Executive’s authority, duties, title of Chief Executive Officer or
reporting relationship to the Board causing Executive’s position to be of
materially less stature or responsibility, after written notice delivered to the
Company of such change and the Company’s failure to cure such change, if
curable, within thirty (30) days following delivery of such notice; provided,
however, that such a material adverse change shall be deemed to occur if
Executive no longer serves as the Chief

4



--------------------------------------------------------------------------------



 



Executive Officer of the parent company following a Change in Control (as
defined in Section 4.5 hereof), unless Executive consents in writing to such
change;
          (b) a reduction, without Executive’s written consent, in Executive’s
Base Salary in effect on the Effective Date (or such higher level as may be in
effect in the future) by more than ten percent (10%) or a reduction by more than
ten percent (10%) in Executive’s stated Target Bonus in effect on the Effective
Date (or such greater Target Bonus amount as may be in effect in the future)
under the Bonus Plan;
          (c) a relocation of Executive’s principal place of employment by more
than thirty (30) miles, unless Executive consents in writing to such relocation;
          (d) any material breach by the Company of any provision of this
Agreement, after written notice delivered to the Company of such breach and the
Company’s failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice;
          (e) any failure by the Company to obtain the written assumption of
this Agreement by any successor to the Company; or
          (f) in the event Executive, prior to a Change in Control (as defined
in Section 4.5 hereof), is identified as an executive officer of the Company for
purposes of the rules promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and following a Change in Control
in which the Company or any successor remains a publicly traded entity,
Executive is not identified as an executive officer for purposes of Section 16
of the Exchange Act at any time within one (1) year after the Change in Control.
     In the event of an event or circumstance constituting Constructive
Termination, the Company may notify Executive at any time prior to expiration of
the cure period that it will not cure the circumstance, in which case the cure
period shall end immediately upon such notification.
     4.4 PERMANENT DISABILITY. For purposes of this Agreement, “Permanent
Disability” shall mean any medically determinable physical or mental impairment
that can reasonably be expected to result in death or that has lasted or can
reasonably be expected to last for a continuous period of not less than twelve
(12) months and that renders Executive unable to perform effectively all of the
essential functions of his position pursuant to this Agreement, with or without
reasonable accommodation.
     4.5 CHANGE IN CONTROL.
          (a) Should there occur a Change in Control (as defined below) and if
within three (3) months prior to or thirteen (13) months following the Change in
Control either (i) Executive’s employment under this Agreement is terminated
without Cause or (ii) Executive resigns his employment as a result of an event
constituting a Constructive Termination, then, in exchange for executing and
delivering the Transition Agreement, and subject to the terms of the Transition
Agreement except as otherwise provided in this Section 4.5(a), Executive shall
be

5



--------------------------------------------------------------------------------



 



entitled to all of the benefits set forth therein, except that (1) in addition
to the amount of the payment described in paragraph 5(a) of the Transition
Agreement, Executive shall be entitled to an additional amount equal to fifty
percent (50%) of Executive’s annual Base Salary at the highest annual Base
Salary rate in effect at any time during the term of this Agreement (the
“Highest Base Salary”), which amount shall be paid at the same time as the
payment under such paragraph 5(a); (2) in addition to the amount of the payment
described in paragraph 6(a) of the Transition Agreement, Executive shall be
entitled to an additional amount equal to fifty percent (50%) of Executive’s
Highest Base Salary; and (3) in lieu of the acceleration described in paragraph
4(a) of the form of Transition Agreement attached hereto, all unvested equity
compensation awards (including stock options, restricted stock, and restricted
stock units) that are outstanding and held by Executive on the Transition
Commencement Date shall immediately vest and become exercisable in full on the
Transition Commencement Date, provided, that, if Executive’s termination of
employment without Cause or by reason of Constructive Termination occurs within
three months prior to a Change in Control, any unvested equity compensation
awards that do not vest on the Transition Commencement Date shall vest in full
immediately prior to the effective time of the Change in Control. Any
acceleration of vesting pursuant to this Section 4.5(a) shall have no effect on
any other provisions of the equity compensation awards or the plans governing
such awards.
          (b) For purposes of this Section 4.5, a Change in Control shall be
deemed to occur upon the consummation of any one of the following events:

  (i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities or any “person”
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of securities of the Company
representing thirty percent (30%) or more of the total voting power; or     (ii)
  during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

6



--------------------------------------------------------------------------------



 



  (iii)   the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or     (iv)   the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.

     4.6 TERMINATION FOR CAUSE, VOLUNTARY TERMINATION, OR TERMINATION ON ACCOUNT
OF DEATH OR PERMANENT DISABILITY.
          (a) In the event Executive’s employment is terminated for Cause or
Executive voluntarily terminates his employment with the Company other than in
connection with a Constructive Termination, then Executive will be paid only
(i) any earned but unpaid Base Salary and any outstanding expense reimbursements
submitted and approved pursuant to Section 3.1 hereof, (ii) other unpaid vested
amounts or benefits under the Company compensation, incentive and benefit plans
in which Executive participates, in each case under this clause (ii) as of the
effective date of such termination and (iii) only in the case Executive
voluntarily terminates his employment with the Company other than in connection
with a Constructive Termination, the continued vesting specified in Section 2.3;
and
          (b) In the event Executive’s employment is terminated on account of
death or Permanent Disability, then, in addition to all amounts payable pursuant
to Section 4.6(a)(i) and (ii), upon execution by Executive or Executive’s
representative or a representative of Executive’s estate, as soon as reasonably
practicable but in no event later than one hundred eighty (180) days following
the date of Executive’s termination of employment, of the Release Agreement, in
the form attached hereto as Exhibit B, and such Release Agreement becoming
effective, the Company shall provide Executive or his estate, as the case may
be, the following benefits to which Executive would not otherwise be entitled:
(i) all unvested equity compensation awards (including stock options, restricted
stock and restricted stock units) outstanding and held by Executive on the date
of his termination that would have vested over the twelve (12) months following
the date of termination had Executive continued in employment under his
Employment Agreement during that period shall immediately vest and become
exercisable in full on the date of such termination, such equity compensation
awards and all previously vested equity compensation awards shall remain
exercisable for twenty-four (24) months from the date of such termination (but
not later than the expiration of the term of the applicable equity compensation
award), and there shall be no further vesting of any equity compensation awards
thereafter; provided that this acceleration will have no effect on any other
provisions of the awards; and (ii) solely in the event of termination on account
of Permanent Disability, if Executive elects to

7



--------------------------------------------------------------------------------



 



continue coverage under Cadence’s medical, dental and vision insurance plans
pursuant to COBRA, Cadence will pay Executive’s COBRA premiums for twelve
(12) months following such termination. In the event that Executive performs
full-time or part-time employment or consulting services during the 12-month
period following his termination on account of Permanent Disability without the
written consent of the Company, then all equity compensation awards, the vesting
of which had been accelerated pursuant to the preceding sentence shall be
forfeited and Executive shall return to the Company all stock, obtained or on
which restrictions terminated upon such vesting and the proceeds from the sale
of any such stock, and all stock, net of exercise price, obtained upon the
exercise of options that vested pursuant to the preceding sentence and the
proceeds, net of exercise price, from the sale of any such stock.
          (c) In the event Executive’s employment is terminated for Cause, or on
account of death or Permanent Disability, or Executive voluntarily terminates
his employment with the Company other than in connection with a Constructive
Termination, Executive shall not become a party to the Transition Agreement and
shall not be bound by any of the terms and provisions thereof.
5. EXCISE TAX.
     In the event that any benefits payable to Executive pursuant to the
Transition Agreement (“Termination Benefits”) (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), or any comparable successor provisions, and
(ii) but for this Section 5 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then Executive’s Termination Benefits shall be either (a) provided to
Executive in full, or (b) provided to Executive as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax and Executive shall
have no right to Termination Benefits in excess of the amount so determined.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 shall be made in writing in good faith by a
nationally recognized accounting firm selected by the Company (the
“Accountants”). In the event of a reduction of benefits hereunder, benefits
shall be reduced in the order which results in the greatest economic benefit to
Executive. For purposes of making the calculations required by this Section 5,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 5. The Company shall bear the cost of all fees
the Accountants charge in connection with any calculations contemplated by this
Section 5.

8



--------------------------------------------------------------------------------



 



6. DISPUTE RESOLUTION.
          (a) Each of the parties expressly agrees that, to the extent permitted
by applicable law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Executive and the Company arising under this Agreement, except those arising
under Section 6(d) hereof or under the Proprietary Information Agreement (as
defined in Section 8 hereof), shall be determined exclusively by final and
binding arbitration before a single arbitrator in accordance with the
Arbitration Rules and Procedures of Judicial Arbitration & Mediation Services,
Inc. (“JAMS”), or successor rules then in effect, and that judgment upon the
award of the arbitrator may be rendered in any court of competent jurisdiction.
This includes, without limitation, any and all disputes, controversies, and/or
claims arising out of or concerning Executive’s employment by the Company or the
termination of his employment or this Agreement, and includes, without
limitation, claims by Executive against directors, officers or employees of the
Company, whether arising under theories of liability or damages based on
contract, tort or statute, to the full extent permitted by law. As a material
part of this agreement to arbitrate claims, the parties expressly waive all
rights to a jury trial in court on all statutory or other claims. This Section 6
does not purport to limit either party’s ability to recover any remedies
provided for by statute, including attorneys’ fees.
          (b) The arbitration shall be held in the San Jose, California
metropolitan area, and shall be administered by JAMS or, in the event JAMS does
not then conduct arbitration proceedings, a similarly reputable arbitration
administrator. Under such proceeding, the parties shall select a mutually
acceptable, neutral arbitrator from among the JAMS panel of arbitrators. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation
and enforcement of such arbitration proceeding. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the State of
California, or federal law, if California law is preempted, and the arbitrator
is without jurisdiction to apply any different substantive law. The parties
agree that they will be allowed to engage in adequate discovery, the scope of
which will be determined by the arbitrator, consistent with the nature of the
claims in dispute. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award that shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court having jurisdiction thereof.
The parties intend this arbitration provision to be valid, enforceable,
irrevocable and construed as broadly as possible.
          (c) The Company shall be responsible for payment of the arbitrator’s
fees as well as all administrative fees associated with the arbitration. The
parties shall be responsible for their own attorneys’ fees and costs (including
expert fees and costs), except that if any party prevails on a statutory claim
that entitles the prevailing party to reasonable attorneys’ fees (with or
without expert fees) as part of the costs, the arbitrator may award reasonable
attorneys’ fees (with or without expert fees) to the prevailing party in accord
with such statute.
          (d) The parties agree, however, that damages would be an inadequate
remedy for the Company in the event of a breach or threatened breach of
Section 1.3 of this Agreement or any provision of the Proprietary Information
Agreement (as defined in Section 8 hereof).

9



--------------------------------------------------------------------------------



 



In the event of any such breach or threatened breach, Cadence may, either with
or without pursuing any potential damage remedies, obtain from a court of
competent jurisdiction, and enforce, an injunction prohibiting Executive from
violating Section 1.3 of this Agreement or any provision of the Proprietary
Information Agreement (as defined in Section 8 hereof) and requiring Executive
to comply with the terms of those agreements.
7. COOPERATION WITH THE COMPANY AFTER TERMINATION OF THE EMPLOYMENT PERIOD.
     Following his termination of full-time employment for any reason (other
than death), Executive shall provide the Company with reasonable cooperation in
all matters relating to the winding up of his pending work on behalf of the
Company and the orderly transfer of any such pending work to other employees of
the Company as may be designated by the Company. Such cooperation shall be
provided by Executive at mutually-convenient times. Executive also agrees to
participate as a witness in any litigation or regulatory proceeding to which the
Company or any of its affiliates is a party at the request of the Company upon
delivery to Executive of reasonable advance notice. With respect to the
cooperation/participation described in the preceding sentences, the Company will
reimburse Executive for all reasonable and documented expenses incurred by
Executive in the course of such cooperation/participation. Furthermore,
Executive agrees to return to the Company all property of the Company, including
all hard and soft copies of records, documents, materials and files relating to
confidential, proprietary or sensitive company information in his possession or
control, as well as all other company-owned property in his possession or
control, at the time of the termination of his full-time employment, except to
the extent that the Company determines that retention of any of such property is
necessary, desirable or convenient in order to permit Executive to satisfy his
obligations under this Section 7 or under the Transition Agreement, after which
time Executive shall promptly return all such retained company property.
8. PROPRIETARY INFORMATION AGREEMENT.
     The Executive has, before the Effective Date, executed and delivered to the
Company an Employee Proprietary Information and Inventions Agreement dated
December 1, 2008 (the “Proprietary Information Agreement”).
9. GENERAL.
     9.1 WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     9.2 SEVERABILITY. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.

10



--------------------------------------------------------------------------------



 



     9.3 NOTICES. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be considered
effective either (a) upon personal service, or (b) upon delivery by facsimile
and depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and, if addressed to the Company, in care of the General Counsel at
the Company’s principal corporate address, and, if addressed to Executive, at
his most recent address shown on the Company’s corporate records or at any other
address that Executive may specify in any appropriate notice to the Company, or
(c) upon only depositing such notice in the U.S. Mail as described in clause
(b) of this paragraph, or (d) upon delivery by email, if addressed to the
Company to generalcounsel@cadence.com and if addressed to Executive to such
email address as Executive may specify by notice to the Company.
     9.4 COUNTERPARTS. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original and all of
which taken together constitute one and the same instrument and in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.
     9.5 ENTIRE AGREEMENT. The parties hereto acknowledge that each has read
this Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement, the exhibits to this Agreement, any existing
equity compensation award agreements between the parties, and the documents,
plans and policies referred to in this Agreement (which are hereby incorporated
herein by reference) constitute the complete and exclusive statement of the
agreement between the parties and supersedes all proposals (oral or written),
understandings, agreements, representations, conditions, covenants, and all
other communications between the parties relating to the subject matter hereof.
Notwithstanding the foregoing, Executive agrees to adhere to all Company
policies and procedures generally applicable to all Cadence employees except to
the extent that such policies and procedures are inconsistent with the terms and
conditions of this Agreement.
     9.6 GOVERNING LAW. This Agreement shall be governed by the laws of the
State of California, without regard to its conflict of laws principles.
     9.7 ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of the Company.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, to his estate or designated beneficiary, or as otherwise agreed
to by the Company.
     9.8 AMENDMENTS. This Agreement, and the terms and conditions of the matters
addressed in this Agreement, may only be amended in writing executed both by the
Executive and the Chairman of the Board and/or the General Counsel of the
Company.
     9.9 TERMINATION AND SURVIVAL OF CERTAIN PROVISIONS. This Agreement shall
terminate upon the termination of Executive’s full-time employment for any
reason; provided, however, that the following provisions of this Agreement shall
survive its

11



--------------------------------------------------------------------------------



 



termination: Executive’s obligations under Section 7 hereof; the Company’s
obligations to provide compensation earned through the termination of the
employment relationship plus all reimbursements to which Executive is entitled,
under Sections 2 and 3 hereof; the Company’s obligations and Executive’s
obligations under Section 5 hereof; the Company’s obligations and Executive’s
obligations enumerated in the Transition Agreement, if applicable; the Company’s
obligation to indemnify Executive pursuant to Section 2.4 hereof and the
referenced Indemnity Agreement; the dispute resolution provisions of Section 6
hereof; and, to the extent applicable, this Section 9.
     9.10 FORMER EMPLOYERS. Executive represents and warrants to the Company,
that he is not subject to any employment, confidentiality or other agreement or
restriction that would prevent him from fully satisfying his duties under this
Agreement or that would be violated if he did so. Without the Company’s prior
written approval, Executive will not:
          (a) disclose any proprietary information belonging to a former
employer or other entity without its written permission;
          (b) contact any former employer’s customers or employees to solicit
their business or employment on behalf of the Company in violation of
Executive’s existing obligations to his former employer; or
          (c) distribute announcements about or otherwise publicize Executive’s
employment with the Company.
     Executive shall indemnify and hold the Company harmless from any
liabilities, including reasonable defense costs, it may incur because he is
alleged to have broken any of these promises or improperly revealed or used such
proprietary information or to have threatened to do so, or if a former employer
challenges Executive’s entering into this Agreement or rendering services
pursuant to it.
     9.11 DEPARTMENT OF HOMELAND SECURITY VERIFICATION REQUIREMENT. If Executive
has not already done so, he will timely file all documents required by the
Department of Homeland Security to verify his identity and his lawful employment
in the United States. Notwithstanding any other provision of this Agreement, if
Executive fails to meet any such requirements promptly after receiving a written
request from the Company to do so, his employment will terminate immediately
upon notice from the Company and he will not be entitled to any compensation
from the Company of any type.
     9.12 HEADINGS. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.
     9.13 TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.

12



--------------------------------------------------------------------------------



 



     9.14 TAX MATTERS. Notwithstanding anything in this Agreement or the
Transition Agreement to the contrary, to the extent that the Company in good
faith determines that any payment resulting from Executive’s termination of
employment provided for in this Agreement or the Transition Agreement
constitutes a “deferral of compensation” and that the Executive is a “specified
employee,” both within the meaning of Section 409A of the Code, no such amounts
shall be payable to Executive pursuant to this Agreement or the Transition
Agreement prior to the earliest of (a) Executive’s death following the
Termination Date (as such term is defined in the Transition Agreement) or
(b) the date that is six months following the date of Executive’s “separation
from service” with the Company (within the meaning of Section 409A of the Code).
In addition, with regard to any provision herein or in the Transition Agreement
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Code, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year, provided that the foregoing clause (ii) shall not be deemed to be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Code solely because such expenses are subject to a limit related
to the period the arrangement is in effect and (iii) such payments shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense occurred.
     IN WITNESS WHEREOF, the parties have executed this Agreement on this 8th
day of January 2009.

                  CADENCE DESIGN SYSTEMS, INC.       EXECUTIVE    
 
               
By:
  /s/ James J. Cowie       /s/ Lip-Bu Tan    
 
               
 
  James J. Cowie       Lip-Bu Tan    
 
  Senior Vice President and General Counsel            

13



--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTIVE TRANSITION AND RELEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTIVE TRANSITION AND RELEASE AGREEMENT
     This Executive Transition and Release Agreement (this “Agreement”) is
entered into between Lip-Bu Tan (“Executive”) and Cadence Design Systems, Inc.
(“Cadence” or the “Company”).
     1. TRANSITION COMMENCEMENT DATE. As of                      (the
“Transition Commencement Date”), Executive will no longer hold the position of
President and Chief Executive Officer and will be relieved of all of Executive’s
authority and responsibilities in that position. Executive will be paid (a) any
earned but unpaid base salary for his services as an officer of the Company
prior to the Transition Commencement Date and any outstanding expense
reimbursements submitted and approved pursuant to Section 3.1 of Executive’s
Employment Agreement with the Company dated as of January [_], 2009 (the
“Employment Agreement”); and (b) other unpaid vested amounts or benefits under
the compensation, incentive and benefit plans of the Company in which Executive
participates, in each case under this clause (b) as of the Transition
Commencement Date. The payment of the foregoing amounts shall be made to
Executive by no later than the next regular payroll date following the
Transition Commencement Date. As of the first day of the month following the
Transition Commencement Date, Executive will no longer participate in Cadence’s
medical, dental, and vision insurance plans (unless Executive elects to continue
coverage pursuant to COBRA), and will not be eligible for a bonus for any
services rendered after that date.
     2. TRANSITION PERIOD. The period from the Transition Commencement Date to
the date when Executive’s employment with Cadence under this Agreement
terminates (the “Termination Date”) is called the “Transition Period” in this
Agreement. Executive’s Termination Date will be the earliest to occur of:
          a. the date on which Executive resigns from all employment with
Cadence;
          b. the date on which Cadence terminates Executive’s employment due to
a material breach by Executive of Executive’s duties or obligations under this
Agreement after written notice delivered to Executive identifying such breach
and his failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice; and
          c. one year from the Transition Commencement Date.
     3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
          a. During the Transition Period, Executive will assume the position of
                    . In this position, Executive will render those services
requested by Cadence’s                      on an as-needed basis at
mutually-convenient times. Executive’s time rendering those services shall not
exceed twenty (20) hours per month. Except as otherwise provided in paragraph
3(b) of this Agreement, Executive’s obligations hereunder will not preclude
Executive from accepting and holding full-time employment elsewhere. Neither
party expects that Executive will resume employment with Cadence in the future
at a level that exceeds the level set forth in this Section 3(a) and it is the
parties’ intent that Executive

1



--------------------------------------------------------------------------------



 



will have experienced a “separation from service” as defined in Section 409A of
the Code as of the Transition Commencement Date.
          b. As a Cadence                     , as well as other positions
Executive may have held with Cadence, Executive has obtained extensive and
valuable knowledge and information concerning Cadence’s business (including
confidential information relating to Cadence and its operations, intellectual
property, assets, contracts, customers, personnel, plans, marketing plans,
research and development plans and prospects). Executive acknowledges and agrees
that it would be virtually impossible for Executive to work as an employee,
consultant or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the electronic design automation (“EDA”) industry,
without inevitably disclosing confidential and proprietary information belonging
to Cadence. Accordingly, during the Transition Period, Executive will not,
directly or indirectly, provide services, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer,
corporate officer or director, on behalf of any corporation, limited liability
company, partnership, or other entity or person or successor thereto that (i) is
engaged in any business in which Cadence or any of its affiliates is engaged on
the Transition Commencement Date or has been engaged at any time during the
12-month period immediately preceding the Transition Commencement Date, whether
in the EDA industry or otherwise, anywhere in the world (a “Cadence Business”),
or (ii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence or any of
its affiliates. As used in this paragraph, the term “EDA industry” means the
research, design or development of electronic design automation software,
electronic design verification, emulation hardware and related products, such
products containing hardware, software and both hardware and/or software
products, designs or solutions for, and all intellectual property embodied in
the foregoing, or in commercial electronic design and/or maintenance services,
such services including all intellectual property embodied in the foregoing. If,
during the Transition Period, Executive receives an offer of employment or
consulting from any person or entity that engages in whole or in part in a
Cadence Business, then Executive must first obtain written approval from
Cadence’s CEO before accepting said offer. Nothing herein contained shall be
deemed to preclude (x) Executive from continuing to serve as Chairman and an
employee of, or providing services to, Walden International or any of its
affiliated venture funds or their managing entities, as in existence on or after
the Transition Commencement Date (collectively, “Walden”), or (y) limit the
ability of Walden to pursue, or Executive as an executive thereof from assisting
Walden in pursuing, its investment activities in entities other than the
Company.
          c. During the Transition Period, Executive will be prohibited, to the
fullest extent allowed by applicable law, and except with the written advance
approval of Cadence’s CEO (or his successor(s)), from voluntarily or
involuntarily, for any reason whatsoever, directly or indirectly, individually
or on behalf of persons or entities not now parties to this Agreement: (i)
encouraging, inducing, attempting to induce, recruiting, attempting to recruit,
soliciting or attempting to solicit or participating in any way in hiring or
retaining for employment, contractor or consulting opportunities anyone who is
employed at that time, or was employed during the previous one year, by Cadence
or any Cadence affiliate; (ii) interfering or attempting to interfere with the
relationship or prospective relationship of Cadence or any Cadence affiliate
with any former, present or future client, customer, joint venture partner, or
financial backer of Cadence or any Cadence affiliate; or (iii) soliciting,
diverting or accepting business, in any line or area of

2



--------------------------------------------------------------------------------



 



business engaged in by Cadence or any Cadence affiliate, from any former or
present client, customer or joint venture partner of Cadence or any Cadence
affiliate (other than on behalf of Cadence), except that Executive may solicit
or accept business, in a line of business engaged in by Cadence or a Cadence
affiliate, from a former or present client, if and only if Executive had
previously provided consulting services in such line of business, to such
client, prior to ever being employed by Cadence, but in no event may Executive
violate paragraph 3(b) hereof. The restrictions contained in subparagraph (i) of
this paragraph 3(c) shall also be in effect for a period of one year following
the Termination Date. This paragraph 3(c) does not alter any of the obligations
the Executive may have under the Employee Proprietary Information and Inventions
Agreement, dated as of December 1, 2008.
          d. Executive will fully cooperate with Cadence in all matters relating
to his employment, including the winding up of work performed in Executive’s
prior position and the orderly transition of such work to other Cadence
employees.
          e. Executive will not make any statement, written or oral, that
disparages Cadence or any of its affiliates, or any of Cadence’s or its
affiliates’ products, services, policies, business practices, employees,
executives, officers, or directors, past, present or future. Similarly, Cadence
agrees to instruct its executive officers and members of the Company’s Board of
Directors not to make any statement, written or oral, that disparages Executive.
The restrictions described in this paragraph shall not apply to any truthful
statements made in response to a subpoena or other compulsory legal process.
          f. Notwithstanding paragraph 10 hereof, the parties agree that damages
would be an inadequate remedy for Cadence in the event of a breach or threatened
breach by Executive of paragraph 3(b) or 3(c), or for Cadence or Executive in
the event of a breach or threatened breach of paragraph 3(e). In the event of
any such breach or threatened breach, the non-breaching party may, either with
or without pursuing any potential damage remedies, obtain from a court of
competent jurisdiction, and enforce, an injunction prohibiting the other party
from violating this Agreement and requiring the other party to comply with the
terms of this Agreement.
     4. TRANSITION COMPENSATION AND BENEFITS. In consideration of Executive’s
execution of the release of claims in this Agreement and as compensation for
Executive’s services during the Transition Period, Cadence will provide the
following payments and benefits to Executive (to which Executive would not
otherwise be entitled), after Executive has returned to the Company all hard and
soft copies of records, documents, materials and files in his possession or
control, which contain or relate to confidential, proprietary or sensitive
information obtained by Executive in conjunction with his employment with the
Company, as well as all other Company-owned property, except to the extent
retained pursuant to Section 7 of the Employment Agreement:
          a. all of the unvested equity compensation awards (including stock
options, restricted stock and restricted stock units) that are not
performance-based within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), that are outstanding and held by
Executive on the Transition Commencement Date and that would have vested over
the eighteen (18) months following the Transition Commencement Date had

3



--------------------------------------------------------------------------------



 



Executive continued to serve as an executive of the Company pursuant to his
Employment Agreement, shall immediately vest and become exercisable in full on
the Effective Date of this Agreement, and there shall be no further vesting of
those equity compensation awards during or after the Transition Period,
notwithstanding any provision in any equity compensation award to the contrary,
except as otherwise provided by paragraph 7 hereof. Provided Executive continues
in employment under this Agreement through the end of the applicable performance
period, unvested equity compensation awards that are performance-based within
the meaning of Section 162(m) of the Code and that are outstanding and held by
Executive on the Transition Commencement Date shall continue to vest though the
end of the applicable performance period provided any such performance period
ends within eighteen (18) months following the Transition Commencement Date, but
only to the extent justified by the satisfaction of the performance goals
prescribed for such equity awards. Upon the conclusion of the performance
period, such awards shall immediately vest to the extent they would have vested
over the eighteen (18) months following the Transition Commencement Date had
Executive continued to serve as an executive of the Company pursuant to his
Employment Agreement, and there shall be no further vesting of such awards
during or after the Transition Period except as otherwise provided by paragraph
7 hereof. Any acceleration pursuant to this paragraph 4(a) will have no effect
on any other provisions of the stock awards;
          b. Executive’s employment pursuant to this Agreement shall be
considered a continuation of employee status and continuous service for all
purposes under any equity compensation awards previously granted to Executive by
the Company and outstanding on the Transition Commencement Date; and
          c. if Executive elects to continue coverage under Cadence’s medical,
dental, and vision insurance plans pursuant to COBRA following the Transition
Commencement Date, Cadence will pay Executive’s COBRA premiums during the
Transition Period.
Except as so provided or as otherwise set forth in paragraphs 5 and 7 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period (except for
such compensation as may be approved for his continued service as a member of
the Board of Directors of Cadence).
     5. FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive does not
resign from employment with Cadence under this Agreement and Cadence does not
terminate Executive’s employment with Cadence pursuant to paragraph 2(b) due to
a material breach by Executive of Executive’s duties under this Agreement, and
in consideration for, and subject to, Executive’s execution and acceptance of
and adherence to this Agreement and Executive’s further execution and delivery
of a Release of Claims in the form of Attachment 1 hereto on a date that is at
least six months after the Transition Commencement Date, and as compensation for
Executive’s services during the Transition Period, Cadence will provide to
Executive the following termination payment, to which Executive would not
otherwise be entitled, in each case, so long as the revocation period of the
Release of Claims (as defined in that document) has expired prior to the date of
payment:
          a. a lump-sum payment of $                     [amount equal to 100%
of Executive’s annual Base Salary at the highest rate in effect during
Executive’s employment with the

4



--------------------------------------------------------------------------------



 



Company], less applicable tax deductions and withholdings, payable on the
thirtieth (30th) day following the date that is six months after the Transition
Commencement Date; and
          b. for a period of six months, a monthly salary of $4,000 less
applicable tax withholdings and deductions, payable in accordance with Cadence’s
regular payroll schedule, commencing on the first pay date that is more than
thirty (30) days following the date that is six months after the Transition
Commencement Date.
     6. SECOND TERMINATION PAYMENT AND BENEFITS; REFUND OF PAYMENTS.
          a. Provided that Executive does not resign from employment with
Cadence under this Agreement and Cadence does not terminate Executive’s
employment with Cadence pursuant to paragraph 2(b) due to a material breach by
Executive of Executive’s duties under this Agreement, on the thirtieth (30th)
day following the Termination Date, and in consideration for, and subject to,
Executive’s execution and acceptance of and adherence to this Agreement and
Executive’s further execution of a Release of Claims in the form of Attachment 2
to this Agreement, Cadence will provide to Executive the following termination
payment, to which Executive would not otherwise be entitled, so long as the
revocation period of the Release of Claims (as defined in that document) has
expired prior to the date of payment:
               i. a lump-sum payment of $                     [amount equal to
100% of Executive’s annual Base Salary at the highest rate in effect during
Executive’s employment with the Company], less applicable tax deductions and
withholdings.
          b. If the Company should terminate Executive’s employment with the
Company due to a breach by Executive of Executive’s duties or obligations under
this Agreement, Executive shall promptly refund to the Company any and all
amounts theretofore paid to Executive pursuant to paragraph 5(a), with interest
on any such amount of eight percent per annum, compounded monthly.
          c. Notwithstanding anything in this Agreement to the contrary, to the
extent that the Company in good faith determines that any payment resulting from
Executive’s termination of employment provided for in this Agreement constitutes
a “deferral of compensation” and that Executive is a “specified employee”, both
within the meaning of Section 409A of the Code, no such amounts shall be payable
to Executive pursuant to the Agreement prior to the earlier of (1) Executive’s
death following the Transition Commencement Date or (2) the date that is six
months following the date of Executive’s “separation from service” with the
Company (within the meaning of Section 409A of the Code).
     7. CHANGE IN CONTROL. If this Agreement is executed by Executive in
connection with his termination without Cause (as defined in the Employment
Agreement) or Constructive Termination (as defined in the Employment Agreement)
occurring within thirteen (13) months following a Change in Control (as defined
in the Employment Agreement) or if a Change in Control occurs within three (3)
months following his termination without Cause or Constructive Termination, in
which case the Company shall promptly notify Executive of the occurrence of such
Change in Control, then:

5



--------------------------------------------------------------------------------



 



          a. Section 4.5(a)(3) of the Employment Agreement shall apply in lieu
of paragraph 4(a) of this Agreement; and
          b. Sections 4.5(a)(1) and 4.5(a)(2) of the Employment Agreement shall
apply addition to paragraphs 5(a) and 6(a) of this Agreement.
For the avoidance of doubt, if this Agreement has already been executed by
Executive and Cadence and within three (3) months following the Transition
Commencement Date a Change in Control occurs (a “Post-Termination Timely Change
in Control”), then paragraphs 7(a) and 7(b) of this Agreement shall take effect
immediately upon the effectiveness of the Post-Termination Timely Change in
Control.
     8. GENERAL RELEASE OF CLAIMS.
          a. Executive hereby irrevocably, fully and finally releases Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which Executive is or becomes
entitled pursuant to the provisions of this Agreement or pursuant to the
provisions designated in Section 9.9 of the Employment Agreement to survive the
termination of Executive’s full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to Executive’s COBRA rights;
               iv. any rights that Executive has or may have to be indemnified
by Cadence pursuant to any contract, statute, or common law principle; and

6



--------------------------------------------------------------------------------



 



               v. any other rights or claims that Executive has or may have that
cannot, as a matter of law, be waived.
          b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees based upon any of the matters
released above.
          c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 8.
          d. Executive intends that this release of claims cover all claims
described above, whether or not known to Executive. Executive further recognizes
the risk that, subsequent to the execution of this Agreement, Executive may
incur loss, damage or injury which Executive attributes to the claims
encompassed by this release. Executive expressly assumes this risk by signing
this Agreement and voluntarily and specifically waives any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          e. Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
     9. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given
at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement anytime within that 21-day period.
Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice sent to the CEO. If this 7-day
period expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the “Effective Date” of this Agreement.
     10. ARBITRATION. Subject to paragraph 3(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement,
including without limitation the construction or application of any of the
terms, provisions, or conditions of this Agreement, will be resolved exclusively
in final and binding arbitration in accordance with the Arbitration Rules and
Procedures, or successor rules then in effect, of Judicial Arbitration &
Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San Jose,
California, metropolitan area, and will be conducted and administered by JAMS
or, in the event JAMS does not then conduct arbitration proceedings, a similarly
reputable arbitration administrator. Executive and Cadence will select a
mutually acceptable, neutral arbitrator from among the JAMS panel of
arbitrators. Except as provided by this Agreement, the Federal Arbitration Act
will govern the administration of the arbitration proceedings. The arbitrator
will apply the substantive law (and the law of remedies, if applicable) of the
State of California, or federal law, if California law is preempted, and the
arbitrator is without jurisdiction to apply any different

7



--------------------------------------------------------------------------------



 



substantive law. Executive and Cadence will each be allowed to engage in
adequate discovery, the scope of which will be determined by the arbitrator
consistent with the nature of the claim[s] in dispute. The arbitrator will have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and will apply the standards governing such motions under
the Federal Rules of Civil Procedure. The arbitrator will render a written award
and supporting opinion that will set forth the arbitrator’s findings of fact and
conclusions of law. Judgment upon the award may be entered in any court of
competent jurisdiction. Cadence will pay the arbitrator’s fees, as well as all
administrative fees, associated with the arbitration. Each party will be
responsible for paying its own attorneys’ fees and costs (including expert
witness fees and costs, if any). However, in the event a party prevails at
arbitration on a statutory claim that entitles the prevailing party to
reasonable attorneys’ fees as part of the costs, then the arbitrator may award
those fees to the prevailing party in accordance with that statute.
     11. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or
be construed in any way as an admission of any liability or wrongdoing
whatsoever by Cadence or Executive.
     12. INTEGRATED AGREEMENT. This Agreement is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by Cadence’s
policies while serving as a Cadence employee, including but not limited to
Cadence’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct, or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive
signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.
     13. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein satisfy in full
all obligations of Cadence to Executive arising out of or in connection with
Executive’s employment through the Termination Date, including, without
limitation, all compensation, salary, bonuses, reimbursement of expenses, and
benefits.
     14. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     15. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.

8



--------------------------------------------------------------------------------



 



     16. MODIFICATION. This Agreement may not be modified unless such
modification is embodied in writing, signed by the party against whom the
modification is to be enforced. Notwithstanding anything herein or in the
Employment Agreement to the contrary, the Company may, in its sole discretion,
amend this Agreement (which amendment shall be effective upon its adoption or at
such other time designated by the Company) at any time prior to a Change in
Control as may be necessary to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code; provided, however, that any such amendment
shall not materially reduce the benefits provided to Executive pursuant to this
Agreement without the Executive’s consent.
     17. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of Cadence.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to by Cadence.
     18. SEVERABILITY. In the event that any part of this Agreement is found to
be void or unenforceable, all other provisions of the Agreement will remain in
full force and effect.
     19. GOVERNING LAW. This Agreement will be governed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.
EXECUTION OF AGREEMENT
     The parties execute this Agreement to evidence their acceptance of it.

                     
Dated:
          Dated:        
 
                   
 
                    LIP-BU TAN       CADENCE DESIGN SYSTEMS, INC.
 
                   
 
          By:                          
 
          Title:        
 
          Name:        

9



--------------------------------------------------------------------------------



 



ATTACHMENT 1
RELEASE OF CLAIMS
     1. For valuable consideration, I irrevocably, fully and finally release
Cadence, its parent, subsidiaries, affiliates, directors, officers, agents and
employees (“Releasees”) from all causes of action, claims, suits, demands or
other obligations or liabilities, whether known or unknown, suspected or
unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
          i. any amounts or benefits which I am or become entitled to receive
pursuant to the provisions of my Executive Transition and Release Agreement with
Cadence or pursuant to the provisions designated in Section 9.9 of my Employment
Agreement with Cadence to survive the termination of my full-time employment;
          ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
          iii. claims related to my COBRA rights;
          iv. any rights that I have or may have to be indemnified by Cadence
pursuant to any contract, statute, or common law principle; and
          v. any other rights or claims that I have or may have that cannot, as
a matter of law, be waived.
     2. I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if

1



--------------------------------------------------------------------------------



 



known by him or her must have materially affected his or her settlement with the
debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

                 
Dated:
               
 
               
 
          Print Name    
 
               
 
               
 
          Sign Name    

2



--------------------------------------------------------------------------------



 



ATTACHMENT 2
RELEASE OF CLAIMS
     1. For valuable consideration, I irrevocably, fully and finally release
Cadence, its parent, subsidiaries, affiliates, directors, officers, agents and
employees (“Releasees”) from all causes of action, claims, suits, demands or
other obligations or liabilities, whether known or unknown, suspected or
unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
          i. any amounts or benefits which I am or become entitled to receive
pursuant to the provisions of my Executive Transition and Release Agreement with
Cadence or pursuant to the provisions designated in Section 9.9 of my Employment
Agreement with Cadence to survive the termination of my full-time employment;
          ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
          iii. claims related to my COBRA rights;
          iv. any rights that I have or may have to be indemnified by Cadence
pursuant to any contract, statute, or common law principle; and
          v. any other rights or claims that I have or may have that cannot, as
a matter of law, be waived.
     2. I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if

1



--------------------------------------------------------------------------------



 



known by him or her must have materially affected his or her settlement with the
debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.

                 
Dated:
               
 
               
 
          Print Name    
 
               
 
               
 
          Sign Name    

2



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE AGREEMENT
(DEATH or PERMANENT DISABILITY)

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     1. GENERAL RELEASE OF CLAIMS.
     a. Lip-Bu Tan or, in the event of his incapacity due to Permanent
Disability as defined in his Employment Agreement, his legal representative
acting on his behalf, or, in the event of his death, his estate (all of which
are hereafter referred to as “Executive” as the context requires), hereby
irrevocably, fully and finally releases Cadence, its parent, subsidiaries,
affiliates, directors, officers, agents and employees (“Releasees”) from all
causes of action, claims, suits, demands or other obligations or liabilities,
whether known or unknown, suspected or unsuspected, that Executive ever had or
now has as of the time that Executive signs this Release Agreement which relate
to his hiring or his employment with the Company, the termination of his
employment with the Company, and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during which Executive was employed by the Company. The claims
released include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. In no event, however, shall any claims, causes of action,
suits, demands or other obligations or liabilities be released pursuant to the
foregoing if and to the extent they relate to:
          i. any amounts or benefits which Executive is or becomes entitled to
receive pursuant to the provisions of this Release Agreement, pursuant to
Section 4.6(b) of Executive’s Employment Agreement with Cadence, or pursuant to
the provisions designated in Section 9.9 of that agreement to survive the
termination of Executive’s full-time employment;
          ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
          iii. claims related to Executive’s COBRA rights;
          iv. any rights that Executive has or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
          v. any other rights or claims that Executive has or may have that
cannot, as a matter of law, be waived.
     b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees based upon any of the matters
released above.

1



--------------------------------------------------------------------------------



 



     c. Executive acknowledges that the payments and benefits described in
paragraph 1(a)(i) constitute adequate consideration for this release.
     d. Executive intends that this release of claims cover all claims, whether
or not known to Executive. Executive further recognizes the risk that,
subsequent to the execution of this Release Agreement, Executive may incur loss,
damage or injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Release Agreement
and voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:
     A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.
     e. Executive represents and warrants that there has been no assignment or
other transfer of any interest in any claim by Executive that is covered by this
release.
     f. The undersigned represents that he is the individual executive, his
legal representative or the executor or administrator of his estate, and that he
or it is authorized to bind the individual executive or his estate, as
applicable.
     2. REVIEW OF RELEASE AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has
been given at least 21 days in which to review and consider this Release
Agreement, although Executive is free to accept this Release Agreement anytime
within that 21-day period. Executive is advised to consult with an attorney
about the Release Agreement. If Executive accepts this Release Agreement,
Executive will have an additional 7 days from the date that Executive signs this
Release Agreement to revoke that acceptance, which Executive may effect by means
of a written notice sent to the CEO. If this 7-day period expires without a
timely revocation, this Release Agreement will become final and effective on the
eighth day following the date of Executive’s signature, which eighth day will be
the “Effective Date” of this Release Agreement.
     The undersigned has executed this Release Agreement on this       day of
                    ,      .

                 

2